DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status……………………………..…………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 10/26/2021.Claims 1-3,14-20 are pending. In response to Amendment, the previous rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0036938) in view of Pope et al (US 2017/0364768) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-3, and 14-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Kim et al teaches the method of extracting features from an image (extracting feature point of object from input image s100, figure 1), the method comprising: 
estimating a plurality of initial key points  based on an input image(The input image is inputted to the at least one sensor equipped in the information processing apparatus, and the feature points of the at least one object to be recognized may be extracted from the input image (S100) figure 1 and paragraph [0048])); 
downscaling the input image by a scaling factor to generate a downscaled image (the feature point extracting part may downscale the input image into multiple downscaled images and extract the feature point in corners of the object in the multiple downscaled images, paragraph [0025]); 
generating a plurality of descriptors ( a step S300 of deriving a covariance descriptor, figure 1); and obtaining a plurality of feature points by matching the plurality of initial key points with the plurality of descriptors, respectively ( the object recognizing part may derive an inlier matched pair by comparing the covariance descriptor with at least one reference covariance descriptor stored in advance, and recognize the object in the input image by estimating a homography of the object based on the inlier matched pair, paragraph [0030]).  While Kim teaches the extracting the feature point of the object to be recognized may include downscaling the input image into multiple downscaled images; and extracting the feature point in corners of the object in the multiple downscaled images (paragraph [0018]).
Pope et al teaches key point detection circuit may receive pixel data from the image sensor interface in the image sensor pixel data format or receive pixel data after processing by the front-end or the back-end pixel data processing circuits.  The key point detection circuit may perform a key point detection operation on the pixel data to detect one or more key points in the image frame and output to the system memory a description of the one or more key points (abstract).Additionally, Pope et al teaches a back-end module 340 may perform image downscaling and resampling (in addition to, or instead of, correcting or suppressing artifacts in the image data), paragraph [0062]; [0067]). None teaches: 


wherein: the 1-channel image is generated from a raw image having X color channels arranged in groups of 4 pixels corresponding to two or more colors as a 2*2 matrix, where X is a natural number greater than or equal to two, by adding values of the 4 pixels of the 2*2 matrix together and then dividing by four to generate the 1-channel image, and the plurality of initial key points are estimated based on the generated 1-channel image. 
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR

Art Unit 2664


/NANCY BITAR/Primary Examiner, Art Unit 2664